DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/22 has been entered.

Status of Claims
Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 102(a)(2) Withdrawn
In the office action dated 2/25/22, the examiner rejected claims 1-20 and 22 under 35 U.S.C. 102(a)(2) as being anticipated by Forman (20080216172).  In response the applicant has substantially narrowed down the claim scope.  The newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  Specifically, the claims now clearly stated that there are three systems/devices (the central computer system, the first illicit proceeds tracking system, and the second illicit proceeds tracking system) in an authentication process that requires both user (e.g. customer) and the second party (e.g. vendor) to separately and independently interact with the reconciliation party (e.g. a bank), and the authentication is further based on the repetition of the question asked and answer given by the other party (e.g. the customer) to the reconciliation party (e.g. a bank), who then relayed the information to the second party (e.g. vendor).    The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claims 1 and 18 as the claim that represents the claimed invention for analysis and is similar to independent system claims 14 and 19 and product claim 16.  Claim 1 recites the limitations of authenticating/fraud-preventing user by substituting cryptic information for actual information and asking user questions.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Receiving identifications and account information, transforming the identification into a code, transmitting a request to the vendor, receiving a second identification, determining if the first code is the same as the second, transmitting a question, receiving answer, transmitting answer to vendor – specifically, the claim recites “receiving… identification information of the first subject and account information for a third party organization to which the first subject claims to be associated; transforming… the identification information of the first subject into a first identity code that hides the identification information of the first subject; transmitting a request… to… third party organization, the request including the first identity code and the account information; determining… whether the first identity code matches a second identity code for an account holder corresponding to the account information; receiving…  a piece of information associated with the account information when… the first identity code matches the second identity code; transmitting… a question related to the piece of information; receiving… an answer in response to the question; and transmitting… a message corresponding to the answer,” recites a fundamental economic practice.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “central computer system”, “first illicit proceeds tracking system”, and “second illicit proceeds tracking system”,  in claim 1; the additional technical element of “a network of computer systems”, in claim 18; the additional technical element of “a memory device”, and “one processor”, in claims 14 and 19; and the additional technical element of “a non-transitory computer-readable medium” in claim 16, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 14, 16, and 18-19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as central computer system, first illicit proceeds tracking system, and third computer systems, and processor; a communication device such as a network; and storage device such as memory device and a non-transitory computer-readable medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 14, 16, and 18-19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 14, 16, and 18-19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 14, 16, and 18-19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-19 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. 
The applicant’s 35 USC 102 arguments are moot because the prior art rejections are withdrawn.   

In response to applicant's argument that: 
“35 U.S.C. § 101… Each of the independent claims has been amended, as suggested by the Examiner. The claims now recite specific machines, rather than generic computer components,”
the examiner respectfully disagrees.   The examiner has asked for the claims’ technical elements to be written to demonstrate a computer architecture that is being implemented to carry out the abstract idea.  The changes are insufficient and the elements are continued to be determined to be generic computer components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698